—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered March 29, 2000, convicting him of bribery in the third degree and operating a motor vehicle under the influence of alcohol (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the Supreme Court improperly denied his motion to sever the charges is unpreserved for appellate review. The arguments the defendant now raises were not made before the Supreme Court (see, People v Jones, 224 AD2d 334). Moreover, the defendant’s motion to sever was *563untimely (see, CPL 255.20) and he failed to demonstrate good cause for the untimeliness (see, People v Garcia, 259 AD2d 630; People v Jones, supra). In any event, the crimes were intimately connected, and were material and admissible as evidence-in-chief upon the trial of the other crimes (see, People v Munger, 24 NY2d 445; People v Quezada, 218 AD2d 819).
Contrary to the defendant’s contention, the voluntariness charge was proper (see, People v Smalls, 185 AD2d 863; People v Sowers, 259 AD2d 841).
The defendant was properly sentenced as a second felony offender. The defendant failed to sustain his burden of proof that his prior plea of guilty was unconstitutional (see, CPL 400.21 [7] [c]; People v Harris, 61 NY2d 9; People v Hannon, 209 AD2d 319).
The defendant’s remaining contentions are without merit. Bracken, P. J., Florio, Schmidt and Adams, JJ., concur.